Exhibit 99.1 ICON INCOME FUND TEN, LLC PORTFOLIO OVERVIEW THIRD QUARTER Letter from the CEOsAs of December 19, 2011 Dear investor in ICON Income Fund Ten, LLC: We write to briefly summarize our activity for the third quarter of 2011.A more detailed analysis, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q and our other quarterly, annual, and current reports are available in the Investor Relations section of our website, www.iconinvestments.com. As of September 30, 2011, Fund Ten was in its liquidation period.During the liquidation period, distributions generated from net rental and loan income and proceeds from equipment sales generally fluctuate as remaining leases and loans come to maturity or equipment is sold.During the third quarter of 2011, we made distributions in the aggregate amount of $353,538. During the third quarter of 2011, we continued to liquidate our assets and, on September 23, 2011, we, through a joint venture owned 49% by us, sold the Aframax product tanker, the Mayon Spirit, to an unaffiliated third party for proceeds of approximately $8,200,000. The third-party debt of approximately $4,000,000 was satisfied. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the above described investments as well as more information regarding Fund Ten’s operations to date. As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer ICON Income Fund Ten, LLC Third Quarter 2011 Portfolio Overview We are pleased to present ICON Income Fund Ten, LLC’s (the “Fund”) Portfolio Overview for the third quarter of 2011.References to “we,” “us,” and “our” are references to the Fund, and references to the “Manager” are references to the manager of the Fund, ICON Capital Corp. The Fund We raised approximately $150,000,000 commencing with our initial offering on June 2, 2003 through the closing of the offering on April 5, 2005. On May 1, 2010, we entered our liquidation period, which is expected to continue for several years.During the liquidation period, we began the gradual, orderly termination of the Fund’s operations and affairs, and liquidation or disposition of its equipment, leases and financing transactions. Additionally, during the liquidation period you will receive distributions that are generated from net rental and loan income or equipment sales when realized.In some months, the distribution may be larger than the current distribution, in some months the distribution may be smaller, and in some months there may not be any distribution. Recent Transactions · On September 23, 2011, we, through a joint venture owned 49% by us, sold the Aframax product tanker, the Mayon Spirit, to an unaffiliated third party for proceeds of approximately $8,200,000. The third-party debt of approximately $4,000,000 was satisfied. · On December 1, 2011, we sold our shares in Pretel Group Limited (“Pretel”) to Catwise Limited for £3,000,000.We received a gross cash-on-cash return of approximately 121% in rental and sale proceeds related to this investment. Portfolio Overview Our portfolio consists of investments that we have made directly, as well as those that we have made with our affiliates.As of September 30, 2011, our portfolio consisted primarily of the following investments. · A 35.70% interest in the Eagle Carina, an Aframax product tanker, which was purchased for $39,010,000.The purchase price was comprised of $12,010,000 in cash and $27,000,000 in a non-recourse loan.The Eagle Carina is subject to an eighty-four month bareboat charter with AET, Inc. Limited (“AET”) that expires on November 14, 2013. · A 35.70% interest in the Eagle Corona, an Aframax product tanker, which was purchased for $41,270,000.The purchase price was comprised of $13,270,000 in cash and $28,000,000 in a non-recourse loan.The Eagle Corona is subject to an eighty-four month bareboat charter with AET that expires on November 14, 2013. · Four promissory notes that are secured by an underlying pool of leases for point of sale equipment. The notes were purchased at a significant discount for the aggregate purchase price of approximately $31,573,000.Our share of the purchase price was approximately $3,868,000.The notes bear interest at rates ranging from 9.47% to 9.90% per year and the notes are scheduled to mature at various dates through February 15, 2013. · Hospital bedside entertainment and communication terminals that were subject to lease with Premier Telecom Contracts Limited (“Premier”).The equipment was purchased for approximately $13,945,000 and the lease was scheduled to expire on December 31, 2012.On January 30, 2009, the lease with Premier was restructured in exchange for control of the parent company of Premier, Pretel, until such time as our expected return on this investment is achieved.On December 31, 2010, the lease financing with Premier was terminated in consideration for shares in Pretel equal to the outstanding balance of the lease financing.In January 2011, we sold 25% of Pretel to its new Chief Executive Officer for £100,000. · Two container vessels, the Dubai Star (f/k/a the ZIM Korea) and the China Star (f/k/a the ZIM Canada), that are subject to bareboat charters with ZIM Integrated Shipping Services, Ltd. through March 31, 2016 and March 31, 2017, respectively.The purchase price for the two vessels was approximately $70,700,000, comprised of approximately $18,400,000 in cash and approximately $52,300,000 in non-recourse loans.We satisfied all of the non-recourse loan obligations with respect to the container vessels and, as a result, all charter hire payments are being paid directly to us. 1 Transactions with Related Parties Our Manager performs certain services relating to the management of our equipment leasing and other financing activities.Such services include, but are not limited to, the collection of lease payments from the lessees of the equipment or loan payments from borrowers, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaising with and general supervision of lessees and borrowers to ensure that the equipment is being properly operated and maintained, monitoring performance by the lessees and borrowers of their obligations under the leases and loans and the payment of operating expenses. Administrative expense reimbursements were costs incurred by our Manager or its affiliates that were necessary to our operations.These costs included our Manager’s and its affiliates’ legal, accounting, investor relations, and operations personnel costs, as well as professional fees and other costs that were charged to us based upon the percentage of time such personnel dedicated to us. Excluded were salaries and related costs, office rent, travel expenses, and other administrative costs incurred by individuals with a controlling interest in our Manager. Our Manager also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to our Manager in the amount of $3,535 and $24,748 for the three and nine months ended September 30, 2011, respectively.Additionally, our Manager’s interest in our net income (loss) was $5,359 and $(68,267) for the three and nine months ended September 30, 2011, respectively. Fees and other expenses paid or accrued by us to our Manager or its affiliates were as follows: Three Months Ended September 30, Nine Months Ended September 30, Entity Capacity Description ICON Capital Corp. Manager Management fees (1) $ ICON Capital Corp. Manager Administrative expense reimbursements (1) $ (1)Amount charged directly to operations. At September 30, 2011, we had an obligation of $202,967 due to our Manager and its affiliates, which consisted primarily of administrative expense reimbursements. Your participation in the Fund is greatly appreciated. We are committed to protecting the privacy of our investors in compliance with all applicable laws. Please be advised that, unless required by a regulatory authority such as FINRA or ordered by a court of competent jurisdiction, we will not share any of your personally identifiable information with any third party. 2 ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Consolidated Balance Sheets Assets September 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Current portion of net investment in finance leases - Current portion of notes receivable - Service contracts receivable Equipment held for sale or lease, net - Other current assets Total current assets Non-current assets: Net investment in finance leases, less current portion Fixed assets (less accumulated depreciation of $5,038,344 and $3,909,365, respectively) Notes receivable, less current portion - Investments in joint ventures Investments in unguaranteed residual values - Other non-current assets, net Total non-current assets Total Assets $ $ Liabilities and Equity Current liabilities: Due to Manager and affiliates $ $ Accrued expenses Other current liabilities Total Liabilities Commitments and contingencies Equity: Members' Equity: Additional Members Manager ) ) Accumulated other comprehensive loss ) ) Total Members' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ 3 ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Consolidated Statements of Operations (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Rental income $ Finance income Servicing income (Loss) income from investments in joint ventures ) ) Net gain on sales of equipment and unguaranteed residual values Interest and other income Total revenue Expenses: Management fees - Manager Administrative expense reimbursements - Manager General and administrative Interest Loss on guaranty - - Impairment loss - - Depreciation and amortization Total expenses Net income (loss) ) Less: Net (loss) income attributable to noncontrolling interests ) ) Net income (loss) attributable to Fund Ten $ $ $ ) $ Net income (loss) attributable to Fund Ten allocable to: Additional Members $ $ $ ) $ Manager ) $ $ $ ) $ Weighted average number of additional shares of limited liability company interests outstanding Net income (loss) attributable to Fund Ten per weighted average additional share of limited liability company interests outstanding $ $ $ ) $ 4 ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Consolidated Statements of Changes in Equity Members' Equity Additional Shares of Limited Liability Accumulated Other Total Company Interests Additional Members Manager Comprehensive Loss Members' Equity Noncontrolling Interests Total Equity Balance, December 31, 2010 $ $ ) $ ) $ $ $ Comprehensiveincome (loss): Net (loss) income - ) ) - ) ) Change in valuation of interest rate swap contracts - Currency translation adjustments - Total comprehensive income (loss) - - - ) ) Stock based compensation in subsidiary - - Investment by noncontrolling interest in subsidiary - ) ) - ) Cash distributions - ) ) - ) ) ) Balance, March 31, 2011 (unaudited) ) ) Comprehensive (loss): Net (loss) - ) ) - ) ) ) Change in valuation of interest rate swap contracts - Currency translation adjustments - ) ) ) Total comprehensive (loss) - - - ) Stock based compensation in subsidiary - - Cash distributions - ) ) - ) ) ) Balance, June 30, 2011 (unaudited) ) ) Comprehensive (loss) income: Net income (loss) - - ) Change in valuation of interest rate swap contracts - Currency translation adjustments - - - ) Total comprehensive (loss) income - - - ) ) Stock based compensation in subsidiary - - Cash distributions - ) ) - ) - ) Balance, September 30, 2011 (unaudited) $ $ ) $ ) $ $ 5 ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss)income to net cash provided by operating activities: Finance income ) ) Loss (income) from investments in joint ventures ) Net gain on sales of equipment and unguaranteed residual values ) ) Depreciation and amortization Impairment loss - Stock based compensation expense - Loss on financial instruments Changes in operating assets and liabilities: Collection of finance leases Service contracts receivable Other assets, net ) ) Deferred revenue - ) Due to Manager and affiliates Accrued expenses ) Other current liabilities ) ) Distributions from joint ventures Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales of equipment and unguaranteed residual values Purchase of equipment - ) Repayment of notes receivable - Investment in joint ventures ) - Distributions received from joint ventures in excess of profits Net cash provided by investing activities Cash flows from financing activities: Proceeds from revolving line of credit, recourse - Repayments of revolving line of credit, recourse - ) Proceeds from sales of subsidiary shares - Cash distributions to members ) ) Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Effects of exchange rates on cash and cash equivalents ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ 6 ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, Supplemental disclosure of non-cash investing and financing activities: Transfer from leased equipment at cost to net investment in finance leases $
